DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and the drawings submitted on 07/01/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 07/01/2021.
In the reply, the applicant amended claims 1, 4, 9, 15, and 17, added claim 21 and cancelled claim 5. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second inflatable element configured to inflate at a location adjacent to the second side exit port” of claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the diameter" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the diameter” to indicate an internal diameter of the balloon in order to align with how “diameter” is described with respect to the catheter body in lines 9-10 of claim 15. 
Claims 16-20 are similarly rejected by virtue of their dependency on claim 15.
Claim 6 is recited as being dependent on claim 5 which corresponds to a currently canceled claim. For examination purposes, Examiner is interpreting claim 6 such that it is dependent on claim 1 and not claim 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640).

    PNG
    media_image1.png
    442
    921
    media_image1.png
    Greyscale

Regarding claim 15, Mukherjee discloses a method (Col. 7 line 36 through Col. 8, line 2) of selectively directing a surgical tool (“guidewire GW” of Fig. 1-5) within a catheter (“catheter introducer C” of Fig. 1-5, see Col. 1, lines 7-10), the method comprising: inserting a catheter body (see Examiner’s First annotated Fig. 4 above) into a vessel of a patient (see Fig. 1 illustrating how catheter body is inserted into vessel of a patient), the catheter body (see Examiner’s First annotated Fig. 4 above) having a proximal end (“proximal end portion 18” of Fig. 1) and a distal end (“distal end portion 16” of Fig. 1), 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising a balloon (“inflatable balloon 4” of Fig. 1). Horvers further teaches that the balloon (4) may comprise a plurality of shapes and features suited, after inflation, to the cavity shape and includes, as non-limiting examples of such shapes, longitudinal, ovoid, conical, cylindrical, barrel, hour-glass, bullet shaped or any shape as suitable shapes for the balloon of an endovascular catheter (see [0074] of Horvers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee such that the internal balloon is cylindrically-shaped as taught by Horvers. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee). 

    PNG
    media_image2.png
    343
    446
    media_image2.png
    Greyscale

Regarding claim 19, Mukherjee discloses the method of claim 15 and further discloses wherein the surgical tool (GW) is an internal balloon catheter (“angioplasty catheter” of Col. 7, lines 66-67, see Col. 4, lines 45-47 indicating how “other conventional devices, such as diagnostic catheters, etc, may also be introduced through lumen 20” and Col. 7, line 64 through Col. 8, line 2 indicating how balloon angioplasty catheter may be advanced through endovascular catheter to a target lesion site).
Regarding claim 20, Mukherjee discloses the method of claim 19 and further discloses the method comprising inflating a balloon of the internal balloon catheter (“angioplasty catheter” of Col. 7, see Col. 8, lines 1-2 and Col. 1, lines 48-51) after the step of inflating the internal balloon (28, see Col. 7, lines 52-54 and Col. 8, lines 1-2 indicating how internal balloon is inflated before inflation of the balloon of the inflation balloon catheter to perform angioplasty procedure on target lesion, L2 of Fig. 1). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) and Selmon et al. (US 2001/0000041).
Regarding claim 16, Mukherjee in view of Horvers teaches the method of claim 15 and Mukherjee further discloses wherein the surgical tool (GW) is a guidewire (see “guidewire” of Col. 4, lines 44-45). Mukherjee does not, however, disclose the method further comprises: before the step of inflating, inserting the guide wire through the main exit port of the catheter body; and subsequently retracting the guide wire to pass over the distal edge of the side exit port; wherein the step of inflating occurs after the step of retracting.
In the same field of endeavor, Selmon et al. teaches a method (see Fig. 3A-3D and [0039]-[0040]) of selectively directing a surgical tool (“wire 10” of Fig. 3A-3D) within a catheter (“catheter 20” of Fig. 3A-3D), the method comprising inserting a catheter body (see body of Catheter 20 in Fig. 3A-3D) into a vessel (“occluded artery A” of Fig. 3A-3D) of a patient (see Fig. 3C illustrating how catheter is inserted into both lumen and medial layer of artery), the catheter body (see body of Catheter 20 in Fig. 3A-3D) having a main exit port (see Fig. 3BB illustrating how guidewire 10 extends out of a main exit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee in view of Horvers such that the method further comprised: before the step of inflating, inserting the guide wire through the main exit port of the catheter body; and subsequently retracting the guide wire to pass over the distal edge of the side exit port; wherein the step of inflating occurs after the step of retracting as taught by Selmon et al.; wherein the engagement of the redirecting mechanism of Selmon et al. is similar to the step of inflating the balloon taught by Mukherjee. Such a modification to the method would be clearly advantageous as it would allow the catheter to cross a substantially occluded blood vessel (see [0009], lines 1-2 of Selman et al.). Furthermore, Mukherjee teaches that modifications may be made to the method (see Col. 8, 
Regarding claim 17, Mukherjee in view of Horvers and Selmon et al. teaches the method of claim 16. Mukherjee further teaches the method comprising: while the internal balloon (28) is in the inflation state (see Fig. 4 illustrating the internal balloon in the inflation state), extending the guide wire (GW) wherein the inflated internal balloon (28, see Fig. 4 illustrating inflation of balloon) directs the guide wire (GW) through the side exit port (22, see Col. 7, lines 54-58 and see Fig. 4 illustrating the guide wire through the side exit port as directed by the inflated internal balloon while the internal balloon is in the inflated state). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) and Tockman et al. (US 2004/0039371).
Regarding claim 18, Mukherjee in view of Horvers teaches the method of claim 15. Mukherjee does not, however, disclose wherein the surgical tool is a liquid contrast medium.
Nevertheless, Tockman et al. teaches a method (see [0053]) of selectively directing a surgical tool (“radiographic contrast media” of [0053], line 6) within a catheter (“navigator catheter 94” of Fig. 6A-6B). Tockman et al. further teaches wherein the surgical tool (“radiographic contrast media” of [0053], line 6) is a liquid contrast medium (see [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee in view of Horvers such that the surgical tool is a liquid contrast medium as taught by Tockman et al. Such a modification would be advantageous because it facilitates mapping of blood vessels and helps highlight the associated venous system (see [0053], lines 4-8 of Tockman et al.). Furthermore, Mukherjee teaches that modifications may be made to the method (see Col. 8, lines 59-65 indicating how, “While this invention has been .
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Kurth et al. (US 5,792,118) and Hopper et al. (US 5,697,946).
Regarding claim 9, Mukherjee discloses an endovascular catheter (“catheter introducer C” of Fig. 1-5, see Col. 1, lines 7-10) comprising: an elongated and hollow catheter body (see Examiner’s First annotated Fig. 4 above) configured to guide a surgical tool (“guidewire GW” of Fig. 1-5, see Fig. 1 and 3-4 illustrating how surgical tool is guided by catheter body) into a desired vasculature (see Fig. 1 illustrating desired vasculature), the catheter body (see Examiner’s First annotated Fig. 4 above) extending along a longitudinal axis (see Examiner’s First annotated Fig. 4 above) between a proximal end (“proximal end portion 18” of Fig. 1) and a distal end (“distal end portion 16” of Fig. 1), the distal end (16) defining a main exit port (“open at 26” of Fig. 3-4) of the catheter body (see Examiner’s First annotated Fig. 4 above), and the catheter body (see Examiner’s First annotated Fig. 4 above) defining a side exit port (“exit opening 22” of Fig. 2 and 3-4) located between the proximal end (18) and the distal end (16, see Fig. 1 and 3-4 illustrating how side exit port is between proximal and distal end); and an internal balloon (“inflatable member 28” of Fig. 3-4, see Col. 4, lines 55-56) disposed within the catheter body (see Examiner’s First annotated Fig. 4 above, see Fig. 3-4 illustrating balloon disposed within catheter body); wherein the endovascular catheter (C) is configured to operate in: a first mode (see Fig. 3) in which the internal balloon (28) is deflated and the surgical tool (GW) is directed to exit the catheter body at the main exit port (26, see Fig. 3 illustrating how in first mode surgical tool is directed to exit through main exit), and a second mode (see Fig. 4) in which the internal balloon (28) is inflated to direct the surgical tool (GW) to exit the catheter body at the side exit port (22, see Fig. 4 illustrating how in second mode the surgical tool is directed to exit through side exit port). Mukherjee does not, however, disclose wherein the internal balloon is at least partially adhered to an inner wall of the catheter body, 
In the same field of endeavor, Kurth et al. teaches an endovascular catheter (“catheter 10” of Fig. 1) comprising an internal balloon (“balloon valve 38 and 40” of Fig. 2) disposed within the catheter body (see Fig. 2 illustrating how the internal balloon is disposed within the catheter body) and at least partially adhered to an inner wall of the catheter body (see “X” marks in Fig. 5-7 indicating how the internal balloon is partially adhered to the inner wall of the catheter body and see Col. 6, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee such that the internal balloon is at least partially adhered to an inner wall of the catheter body as taught by Kurth et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it provides a means for affixing the internal balloon to the inner wall of the endovascular catheter (see Col. 6, lines 46-51 of Kurth et al.). 
Neither Mukherjee nor Kurth et al., however, teach wherein one third to one half of an outer circumference of the internal balloon is adhered to the inner wall of the catheter body. 
Hopper et al. teaches a catheter (“trocar sheath” of Fig. 1) comprising a balloon (“balloon 10” of Fig. 4-5) wherein one half of the outer circumference of the balloon is adhered to the wall of the catheter body (see Fig. 3-4 and note how “contact adhesive 14” is applied to the bottom half of the balloon when the balloon is in the deflated state such one half of the outer circumference of the balloon is adhered to the wall of the catheter body when the balloon is deflated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee in view of Kurth et al. such that one third to one half of an outer circumference of the internal balloon is adhered to the inner 
Mukherjee in view of Kurth et al. and Hopper et al. is hereinafter referred to as Mukherjee, Kurth, and Hopper
Regarding claim 10, Mukherjee, Kurth, and Hopper teaches the endovascular catheter of claim 9 and Mukherjee further discloses wherein the surgical tool (GW) is a guide wire (see “guidewire” of Col. 4, lines 44-45) disposed within the catheter body (see Examiner’s annotated Fig. 4 above illustrating how guide wire is disposed within catheter body) and movable along the longitudinal axis (see Examiner’s annotated Fig. 4 above) relative to the catheter body (see Col. 7, lines 51-52 and Fig. 3-4 illustrating how guide wire is movable along longitudinal axis relative to catheter body).
Regarding claim 11, Mukherjee, Kurth, and Hopper teaches the endovascular catheter of claim 10 and Mukherjee further discloses wherein when the endovascular catheter is in the second mode (see Fig. 4 illustrating second mode), the guide wire (GW) contacts the inflated internal balloon (28 of Fig. 4, see Examiner’s annotated Fig. 4 above illustrating contact) and bends toward the side exit port (22, see Col. 4, lines 60-63 and Fig. 4 illustrating how guide wire bends toward side exit port).
Regarding claim 13, .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Kurth et al. (US 5,792,118), Hopper et al. (US 5,697,946), and Tockman et al. (US 2004/0039371).
Regarding claim 12, Mukherjee, Kurth, and Hopper teaches the endovascular catheter of claim 9. Examiner notes that in claim 9, the limitation of a “surgical tool” in lines 2, 8, and 10-11 corresponds to merely a functional requirement of the endovascular catheter of claim 9. Furthermore, Examiner maintains that the endovascular catheter of Mukherjee, Kurth, and Hopper is fully capable of performing the functions of guiding a surgical tool into a desired vasculature, directing the surgical tool to exit the catheter body at the main exit port while in the first mode, and directing the surgical tool to exit the catheter body at the side exit port while in a second mode; wherein the surgical tool is a liquid contrast medium. 
Nevertheless, Tockman et al. teaches an endovascular catheter (“navigator catheter 94” of Fig. 6A-6B) configured to guide a surgical tool (“radiographic contrast media” of [0053], line 6) into a desired vasculature (“coronary sinus or other coronary vein” of [0053], lines 7-8). Tockman et al. further teaches wherein the surgical tool (“radiographic contrast media” of [0053], line 6) is a liquid contrast medium (see [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee, Kurth, and Hopper such that the surgical tool is a liquid contrast medium as taught by Tockman et al. Such a modification would be advantageous because it facilitates mapping of blood vessels and helps highlight the associated venous system (see [0053], lines 4-8 of Tockman et al).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Kurth et al. (US 5,792,118), Hopper et al. (US 5,697,946), and Whiting et al. (US 2006/0074398).
Regarding claim 14, Mukherjee, Kurth, and Hopper teaches the endovascular catheter of claim 9. Mukherjee does not, however, disclose wherein when the endovascular catheter is operating in the second mode, a second surgical tool is extending through the main exit port.
In the same field of endeavor, Whiting et al. teaches an endovascular catheter (“stabilizer sheath 12” of Fig. 1) comprising: an elongated and hollow body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B), and the catheter body defining a side exit port (“side port 22” of Fig. 1) and a main exit port (“distal port 70” of Fig. 1, see Fig. 1 illustrating how distal port is defined by distal end of catheter body); and an internal balloon (“inflatable abutment 60A” of Fig. 8B) disposed within the catheter body (see Fig. 8B illustrating how inflatable element is disposed within catheter body); wherein the endovascular catheter (12) is configured to operate in: a first mode (mode in which no fluid, gas, or the like is inserted through an inflation lumen, see [0082], lines 6-10) in which the internal balloon (60A) is deflated and a surgical tool (“guide catheter 14” of Fig. 1) is directed to exit the catheter body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B) at the main exit port (70, see Fig. 1 and 8B and note how deflation of internal balloon would facilitate surgical tool to exit out of main exit port), and a second mode (see Fig. 8B illustrating inflation of balloon) in which the internal balloon (60A) is inflated to direct the surgical tool (14) to exit the catheter body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B) at the side exit port (see Fig. 2 illustrating an abutment 60 directing elongated element through the side port 22 and note how abutment 60A of Fig. 8B is fully capable of performing the same function in a similar manner once inflated). Finally, Whiting et al. teaches wherein when the endovascular catheter (12) is operating in the second mode (see Fig. 8B), a second surgical tool (“obturator sheath 196” of Fig. 15-16 and “guidewire 203” of Fig. 16) is extending through the main exit port (see Fig. 18 illustrating how guidewire 203 extends through the main exit port. [0082], lines 2-6 indicate how abutment 60 may be inflatable. See Fig. 15-16 illustrating how even 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee, Kurth, and Hopper such that when the endovascular catheter is operating in the second mode, a second surgical tool is extending through the main exit port as taught by Whiting et al. Such a modification enables the endovascular catheter to support an obturator sheath and a guidewire which extends out the main exit port. This modification would be advantageous because the obturator sheath can help stabilize the endovascular catheter to prevent damage to adjacent tissue (see [0088], lines 1-7) and the guidewire may aid in placement of the endovascular catheter in the patient (see [0090], lines 4-16).
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) and Belef et al. (US 2002/0095141).
Regarding claim 1, Mukherjee discloses an endovascular catheter (“catheter introducer C” of Fig. 1-5, see Col. 1, lines 7-10) comprising: an elongated and hollow catheter body (see Examiner’s First annotated Fig. 4 above) extending along a longitudinal axis (see Examiner’s First annotated Fig. 4 above) between a proximal end (“proximal end portion 18” of Fig. 1) and a distal end (“distal end portion 16” of Fig. 1), the distal end (16) defining a main exit port (“open at 26” of Fig. 3-4) of the catheter body (see Examiner’s First annotated Fig. 4 above), and the catheter body (see Examiner’s First annotated Fig. 4 above) defining a side exit port (“exit opening 22” of Fig. 2 and 3-4) located between the proximal end (18) and the distal end (16, see Fig. 1 and 3-4 illustrating how side exit port is between proximal and distal end), the catheter body (see Examiner’s First annotated Fig. 4 above) configured to receive an elongated element (“guidewire GW” of Fig. 1-5) to pass therethrough along the longitudinal axis (see Examiner’s First annotated Fig. 4 above illustrating how GW passes through catheter body and along longitudinal axis); and an elongated, inflatable element (“inflatable member 28” of Fig. 3-4, see Fig. 4 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising a balloon (“inflatable balloon 4” of Fig. 1). Horvers further teaches that the balloon (4) may comprise a plurality of shapes and features suited, after inflation, to the cavity shape and includes, as non-limiting examples of such shapes, longitudinal, ovoid, conical, cylindrical, barrel, hour-glass, bullet shaped or any shape as suitable shapes for the balloon of an endovascular catheter (see [0074] of Horvers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee such that the internal balloon is cylindrically-shaped as taught by Horvers. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee).
Neither Mukherjee nor Horver, however, teach wherein the inflatable element in the inflation state has an inflation diameter between 0.8 millimeters (mm) and 1.2 mm, the catheter body has an inner diameter between 0.8 mm and 1.2 mm, and the elongated member has an outer diameter between 0.3 mm and 0.7 mm.
Belef et al. teaches an endovascular catheter (see Fig. 1A-1B) comprising: an elongated and hollow catheter body (sheath comprising “tubular member 10” see Fig. 1A-1B illustrating how the catheter body is elongated and hollow), the catheter body (10) configured to receive an elongated element (“guidewire 20” of Fig. 1A-1B). Belef et al. further teaches wherein the catheter body has an inner diameter between 0.8 mm and 1.2 mm (see [0055], lines 3-6 indicating how inner diameter of the sheath may be between “0.07 cm to 2 cm” which converts to 0.7 and 2 mm, respectively) and wherein the elongated member has an outer diameter between 0.3 mm and 0.7 mm (see [0055], lines 13-16 indicating how outer diameter of the elongated member may be between “0.008 inches and 0.038 inches” which converts to 0.2032 mm and 0.9652 mm, respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee in view of Horver such that the catheter body has an inner diameter between 0.8 mm and 1.2 mm and the elongated member has an outer diameter between 0.3 mm and 0.7 mm as taught by Belef et al. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification provides that the inflatable element in the inflation state has an inflation diameter between 0.8 mm and 1.2 mm since, in the inflation state illustrated in Fig. 4 of Mukherjee, the inflatable element comprises an inflation diameter which is approximately equal to the inner diameter of the catheter body. Finally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). 
Mukherjee in view of Horver and Belef et al. is hereinafter referred to as Mukherjee, Horver, and Belef.
Regarding claim 2, Mukherjee, Horver, and Belef teaches the endovascular catheter of claim 1 and Mukherjee further discloses wherein when the inflatable element (28) is in a deflated state (see Fig. 3 illustrating inflatable element in deflated state), the elongated element (GW) is enabled to pass longitudinally beyond the inflatable element (28) and out the main exit port (26, see Fig. 3 illustrating how elongated element may pass beyond inflatable element and out the main exit port when inflatable element is deflated).
Regarding claim 3, Mukherjee, Horver, and Belef teaches the endovascular catheter of claim 2 and Mukherjee further discloses wherein when the inflatable element (28) is in the inflated state (see Fig. 4 illustrating inflatable element in the inflated state), the elongated element (GW) is forced to exit the catheter body (see Examiner’s annotated Fig. 4 above) through the side exit port (22) via contact with the inflatable element (28, see Fig. 4 and Col. 4, lines 60-63 indicating how, “in the inflated state, the member 28 defines an upwardly inclined ramp 32 which guides the distal end portion 24 of guidewire GW towards exit opening 22”).

    PNG
    media_image3.png
    296
    476
    media_image3.png
    Greyscale

Regarding claim 6, Mukherjee, Horver, and Belef teaches the endovascular catheter of claim 1 and Mukherjee further discloses wherein a gap (see Examiner’s second zoomed Fig. 4 above) exists between the inflatable element (28) and an opposing wall (see Examiner’s second zoomed Fig. 4 above) of the catheter body (see Examiner’s second zoomed Fig. 4 above) when the inflatable element is fully inflated (see Fig. 4 illustrating full inflation of inflatable element).
Regarding claim 7, Mukherjee, Horver, and Belef teaches the endovascular catheter of claim 1 and Mukherjee further discloses wherein the inflatable element (28) is a balloon (see Col. 4, lines 55-56 indicating how “the inflatable member 28 assumes the shape of an eccentric, tear-drop shaped balloon”).
Further regarding claim 1, for the purposes of rejecting claim 4, a separate and alternative rejection of claim 1 under Mukherjee in view of Horver and Belef et al. is provided below. 
Mukherjee discloses an endovascular catheter (“sheath I” of Fig. 1-5) comprising: an elongated and hollow catheter body (“upper and lower sections 50 and 52” of Fig. 5, see Fig. 4 illustrating how the catheter comprises an elongated and hollow catheter body through which “introducer C” may be introduced) extending along a longitudinal axis between a proximal end (see Fig. 1 illustrating how the catheter comprises a proximal end which is adjacent to “clamp mechanism 10”) and a distal end (see Fig. 2 illustrating how catheter comprises a distal end which is adjacent to “open at 44”), the distal end defining a main exit port (“open at 44” of Fig. 2) of the catheter body (50/52), and the catheter body (50/52) defining a side exit port (“peripheral exit opening 42” of Fig. 2) located between the proximal end and the distal end (see Fig. 1-2 illustrating how side exit port is between proximal and distal end), the catheter body (50/52) configured to receive an elongated element (“guidewire GW” of Fig. 1-5) to pass therethrough along the longitudinal axis (see Fig. 4 illustrating how the elongated element passes along the longitudinal axis); and an elongated, inflatable element (“inflatable member 28” of Fig. 3-4) disposed within the catheter body (50/52, see Fig. 4 illustrating the inflatable element disposed within 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising a balloon (“inflatable balloon 4” of Fig. 1). Horvers further teaches that the balloon (4) may comprise a plurality of shapes and features suited, after inflation, to the cavity shape and includes, as non-limiting examples of such shapes, longitudinal, ovoid, conical, cylindrical, barrel, hour-glass, bullet shaped or any shape as suitable shapes for the balloon of an endovascular catheter (see [0074] of Horvers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee such that the internal balloon is cylindrically-shaped as taught by Horvers. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee).
Neither Mukherjee nor Horver, however, teach wherein the inflatable element in the inflation state has an inflation diameter between 0.8 millimeters (mm) and 1.2 mm, the catheter body has an inner diameter between 0.8 mm and 1.2 mm, and the elongated member has an outer diameter between 0.3 mm and 0.7 mm.
Belef et al. teaches an endovascular catheter (see Fig. 1A-1B) comprising: an elongated and hollow catheter body (sheath comprising “tubular member 10” see Fig. 1A-1B illustrating how the catheter body is elongated and hollow), the catheter body (10) configured to receive an elongated element (“guidewire 20” of Fig. 1A-1B). Belef et al. further teaches wherein the catheter body has an inner diameter between 0.8 mm and 1.2 mm (see [0055], lines 3-6 indicating how inner diameter of the sheath may be between “0.07 cm to 2 cm” which converts to 0.7 and 2 mm, respectively) and wherein the elongated member has an outer diameter between 0.3 mm and 0.7 mm (see [0055], lines 13-16 indicating how outer diameter of the elongated member may be between “0.008 inches and 0.038 inches” which converts to 0.2032 mm and 0.9652 mm, respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee in view of Horver such that the catheter body has an inner diameter between 0.8 mm and 1.2 mm and the elongated member has an outer diameter between 0.3 mm and 0.7 mm as taught by Belef et al. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification provides that the inflatable element in the inflation state has an inflation diameter between 0.8 mm and 1.2 mm since, in the inflation state illustrated in Fig. 4 of Mukherjee, the inflatable element comprises an inflation diameter which is slightly less than the inner diameter of the catheter body. Finally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). 
Regarding claim 4, Mukherjee in view of Horver and Belef et al. teaches the endovascular catheter of claim 1 as described directly above with respect to “further regarding claim 1.” Mukherjee further discloses wherein the inflatable element (28) is coupled to an internal inflation lumen (“catheter introducer C” of Fig. 1-4, see Fig. 4 illustrating how the inflatable element is coupled to the inflation lumen via “internal channel 30”) that is movable within the catheter body (50/52) along the longitudinal axis (see Col. 5, lines 12-23 indicating how the inflation lumen is movable within the catheter body in order to provide proper positioning between the two structures). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640),  Belef et al. (US 2002/0095141) and Whiting et al. (US 2006/0074398).
Regarding claim 8 Mukherjee, Horver, and Belef teaches the endovascular catheter of claim 1. Mukherjee does not, however, discloses wherein the catheter body defines a second side exit port located between the proximal end and the distal end, and the catheter further comprises a second inflatable element configured to inflate at a location adjacent to the second side exit port to direct the elongated element through the second side exit port.
In the same field of endeavor, Whiting et al. teaches an endovascular catheter (“stabilizer sheath 12” of Fig. 1) comprising: an elongated and hollow body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B), and the body defining a side exit port (“side port 22” of Fig. 1); an inflatable element (“inflatable abutment 60A” of Fig. 8B) disposed within the catheter body (see Fig. 8B illustrating how inflatable element is disposed within catheter body), wherein the inflatable element is configured to inflate (see [0082], lines 6-10) to direct an elongated element (“guide catheter 14” of Fig. 1) through the side port (22, see Fig. 2 illustrating an abutment 60 directing elongated element through the side port 22 and note how abutment 60A of Fig. 8B is fully capable of performing the same function in a similar manner once inflated). Furthermore, Whiting et al. teaches wherein the catheter body (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee, Horver, and Belef such that catheter body defines a second side exit port located between the proximal end and the distal end, and the catheter further comprises a second inflatable element configured to inflate at a location adjacent to the second side exit port to direct the elongated element through the second side exit port as taught by Whiting et al. Such a modification would be advantageous because it would allow for side exit ports to be located at different locations along the catheter (see [0070], lines 11-12 of Whiting et al.). Finally, providing an endovascular catheter comprising a second side port exit and a second inflatable element corresponds to a mere duplication of parts; and it has been held that a mere . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640),  Belef et al. (US 2002/0095141) and Davies et al. (US 2011/0172698).
Regarding claim 21, Mukherjee, Horver, and Belef teaches the endovascular catheter of claim 1. Mukherjee does not, however, disclose wherein the inflatable element comprises a braided metallic or synthetic structure defining gaps smaller in diameter than the elongated element.
Davies et al. teaches an endovascular catheter (see Fig. 3a-3b) comprising an inflatable element (“balloon 300”) wherein the inflatable element comprises a braided synthetic structure (see Fig. 3a illustrating the braided structure and see [0045], lines 1-3 indicating how, “non-compliant medical balloon 300 having a braided fiber reinforcement layer in accordance with the disclosure” also see [0060] indicating how, “The fibers 312 of braided fiber layer 310 may be high-strength fibers, typically made of a high-strength fibrous material. Some high strength inelastic fibrous materials may include Kevlar, Vectran, Spectra, Dacron, Dyneema, Terlon (PBT), Zylon (PBO), Polyimide (PIM), other ultra high molecular weight polyethylene, aramids, polyesters nylons, and the like”) comprising gaps (see Fig. 3a illustrating the presence of gaps between adjacent fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee, Horver, and Belef such that the inflatable element comprises a braided metallic or synthetic structure comprising gaps as taught by Davies et al. Such a modification would be advantageous because the resulting braid exhibits unique properties which allow it to be highly efficient in distributing loads (see [0007] of Davies et al.). Furthermore, Davies teaches that the braiding patterns having different patterns and porosities (including those having adjacent fibers with essentially no porosity) may be used (see [0047] of Davies et al.). As a result of this .
Response to Arguments
Applicant’s arguments with respect to the drawings showing “a second surgical tool is extending through the main exit port” are received and, as a result, the subsequent drawing objection has been removed. Applicant’s amendments to the drawings in the reply received on 07/01/2021 are accepted. The amendments are sufficient in overcoming the drawing objection requiring that the drawings show, “a second side exit port located between the proximal end and the distal end” but are not sufficient in showing, “a second inflatable element configured to inflate at a location adjacent to the second side exit port.” As a result, the drawings remain objected to under 37 CFR 1.83(a).
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783